DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 9, 16-20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Irving et. al. (U.S. PG Pub. No. 20120116911; hereinafter "Irving") in view of Elias et al. (U.S. PG Pub. No. 20010034694; hereinafter "Elias") further in view of Vaughn et al. (U.S. PG Pub. No. 20180006888; hereinafter "Vaughn").
As per claim 1, Irving teaches:
A method comprising:
Irving teaches a system and method for data valuation. (Irving: abstract)
 receiving, at a gateway,  a plurality of sensor data  elements generated by  a distributed network of a plurality set of  sensors operatively coupled to the gateway, at least two of the sensors of the distributed network being different sensor types;
 Irving teaches a gateway in the form of an online marketplace 123 for selling collected data. (Irving: paragraph [0020], Fig. 1) Irving teaches a number of different sensor elements operatively coupled to the client and marketplace which collect data which is valued and then sold via the marketplace. (Irving: paragraph [0037, 45-46, 52-56, 62-63], Fig. 2) Irving further teaches that, when a user submits a request for valuation of their data, the marketplace may obtain, using a data valuation algorithm, a valuation of the data. (Irving: paragraphs [0068, 202-208])
 obtaining at least one value computed by at least one data valuation algorithm for  at least one sensor data element generated by at least one sensor of the distributed network;
 Irving teaches a gateway in the form of an online marketplace 123 for selling collected data. (Irving: paragraph [0020], Fig. 1) Irving teaches a number of different sensor elements operatively coupled to the client and marketplace which collect data which is valued and then sold via the marketplace. (Irving: paragraph [0037, 45-46, 52-56, 60-63], Fig. 2) Irving further teaches that, when a user submits a request for valuation of their data, the marketplace may obtain, using a data valuation algorithm, a valuation of the data. (Irving: paragraphs [0068, 202-208])
 and in response to a triggering event associated with the at least one value, automatically  registering, by the gateway, the at least one data element with a data acquisition environment operatively coupled to the gateway via a network protocol;
 Irving teaches that the user data elements may be presented to buyers operating clients (data acquisition environments), including a price for the data elements. (Irving: paragraphs [0020-23], Fig. 1) Irving teaches that the presenting step may be triggered by an offer from the seller presented by the marketplace (a manual triggering event comprising a user initiating the presentation of the data). (Irving: paragraph [0020-23], See also paragraphs [0037-42, 53] and Fig. 1-2 outlining operation of the interaction between the devices using a gateway via a network protocol)
With respect to the following limitation:
wherein the triggering event is automatic and is based at least in part on a change in the at least one value computed for the at least one data element;
Irving teaches that the presenting step may be triggered by an offer from the seller presented by the marketplace (a manual triggering event comprising an administrator initiating the presentation of the data). (Irving: paragraph [0020-23]) Irving, however, does not appear to teach an automatic triggering event which comprises a change in the at least one value computed.
Elias, however, teaches that a central market place system may automatically post an item for a user based on a determination that the market price for the item (a change in valuation of the item) has reached a threshold price level or price change. (Elias: paragraph [0032]) It can be seen that each element is taught by either Irving or by Elias. Adding the automatic listing trigger of Elias to the teachings of Irving does not affect the normal functioning of the elements of the claim which are taught by Irving. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Elias with the teachings of Irving since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Irving in view of Elias does not appear to explicitly teach:
modifying a polling frequency of additional data elements generated by the at least one sensor based at least in part on one of an increase and decrease in one or more values computed for the additional data elements;
 Vaughn, however, teaches that a sensor may have its configurations changed by a central system based on changes in actual and predicted detection values in a given area (an increase or decrease in or or more computed values for the data elements generated by the sensor), wherein the change may comprise a change in the sampling frequency of the sensor. (Vaughn: paragraphs [0020-22, 39-41, 51-55]) Vaughn teaches combining the above elements with the teachings of Irving in view of Elias for the benefit of allowing a system to dynamically adjust the operation of the data nodes in accordance with the system needs and allowing for a lower consumption cost architecture. (Vaughn: paragraphs [0021-22]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaughn with the teachings of Irving in view of Elias to achieve the aforementioned benefits.
Irving in view of Elias further in view of Vaughn further teaches:
wherein the steps are performed by at least one processing device comprising a processor and a memory.
 Irving teaches that the system and method may be implemented by a computer system which comprises a memory which may comprise a computer readable storage medium which stores instructions which, when executed by a processor, may perform the functions of the system. (Irving: paragraphs [0020, 211-220], Fig. 7)
As per claim 3, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the registering step further comprises providing a price for the at least one data element to the data acquisition environment,
Irving teaches that the user data elements may be presented to buyers operating clients (data acquisition environments), including a price for the data elements. (Irving: paragraphs [0020-23], Fig. 1)
 wherein the presented price is a function of the at least one computed value.
 Irving teaches that the user may use the market place to sell the data for the value determined (leveraging the value computed for the data element). (Irving: paragraphs [0020-23])
As per claim 5, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the triggering event further includes a manual triggering event.
 Irving teaches that the presenting step may be triggered by an offer from the seller presented by the marketplace (a manual triggering event comprising an administrator initiating the presentation of the data). (Irving: paragraph [0020-23])
As per claim 6, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 5, as outlined above, and further teaches:
 wherein the manual triggering event comprises an administrator facilitating registering of the at least one data element.
 Irving teaches that the presenting step may be triggered by an offer from the seller presented by the marketplace (a manual triggering event comprising an administrator initiating the presentation of the data). (Irving: paragraph [0020-23])
As per claim 8, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the change is determined with respect to at least one of a given threshold value and a given time period.
 Irving teaches that the presenting step may be triggered by an offer from the seller presented by the marketplace (a manual triggering event comprising an administrator initiating the presentation of the data). (Irving: paragraph [0020-23]) Irving, however, does not appear to teach an automatic triggering event which comprises a change in the at least one value computed. Elias, as outlined above, teaches that 
As per claim 16, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the price is adjusted based on one or more factors external to the gateway.
 Irving teaches that the price may be adjusted based on determined demand for the data element (a factor external to the gateway). (Irving: paragraphs [0068, 73])
As per claim 17, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 16, as outlined above, and further teaches:
wherein the one or more external factors comprise at least one of usage of the at least one data element and demand for the at least one data element.
 Irving teaches that the price may be adjusted based on determined demand for the data element (a factor external to the gateway). (Irving: paragraphs [0068, 73])
As per claim 18, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the gateway leverages the at least one computed value for the at least one data element via one or more application programming interfaces.
 Irving teaches that the system and methods performed on the one or more computing devices may operate using one or more APIs. (Irving: paragraph [0227])
As per claim 19, Irving in view of Elias further in view of Vaughn teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
An article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs
Irving teaches that the system and method may be implemented by a computer system which comprises a memory which may comprise a computer readable storage medium which stores instructions 
As per claim 20, Irving in view of Elias further in view of Vaughn teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
An apparatus comprising:
Irving teaches a system and method for data valuation. (Irving: abstract)
at least one processor operatively coupled to at least one memory to form a gateway configured to:
 Irving teaches that the system and method may be implemented by a computer system which comprises a memory which may comprise a computer readable storage medium which stores instructions which, when executed by a processor, may perform the functions of the system. (Irving: paragraphs [0020, 211-220], Fig. 7)
As per claim 23, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, and further teaches:
the gateway facilitating a configuration change associated with the at least one sensor, the configuration change comprising at least one of:
	and initiating a review of one or more operating conditions of the at least one sensor.  
  Vaughn, as outlined above, teaches that a sensor may have its configurations changed by a central system based on changes in actual and predicted detection values in a given area (an increase or decrease in one or more computed values for the data elements generated by the sensor), wherein the change may comprise a change in the sampling frequency of the sensor, or reviewing whether data is duplicative, reviewing the area associated with data collection, or reviewing and modifying the range of sampling. (Vaughn: paragraphs [0020-22, 38-42, 51-55]) The motivation to combine Vaughn persists.
As per claim 26, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the modifying the polling frequency comprises facilitating, via architecture associated with the gateway, a configuration change associated with the at least one sensor.
 Vaughn, as outlined above, teaches that a sensor may have its configurations changed by a central system based on changes in actual and predicted detection values in a given area (an increase or decrease in one or more computed values for the data elements generated by the sensor), wherein the change may comprise a change in the sampling frequency of the sensor. (Vaughn: paragraphs [0020-22, 39-41, 51-55]) The motivation to combine Vaughn persists.
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of Elias further in view of Vaughn in view of Smith et. al. (U.S. PG Pub. No. 20190102837; hereinafter "Smith").
As per claim 10, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 9, as outlined above. With respect to the following limitation:
wherein the given currency type is cryptocurrency.
 Irving teaches a given currency type in the form of dollars. (Irving: paragraph [0198]) Irving, however, does not appear to teach that the price for sale of the data is in cryptocurrency.
Smith, however, teaches that a smart contract may be set up for the purchase of data assets from a buyer to a seller wherein the smart contract executes an automatic payment of cryptocurrency between the buyer and the seller. (Smith: abstract, paragraphs [0018, 52, 64, 80]) Smith teaches combining the above elements with the teachings of Irving in view of Elias further in view of Vaughn for the benefit of automatically enforcing obligations by taking input and assigning value to that input through rules set out in the contract which results in information stored in a public ledger in a blockchain to track performance an initiate automatic payments, or asset exchange, when conditions are met. (Smith: paragraph [0064]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Irving in view of Elias further in view of Vaughn to achieve the aforementioned benefits.
As per claim 11, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising the gateway defining acquisition of the at least one data element by at least one data consumer via a smart contract; 
wherein the one or more smart contract terms define how the at least one data element is to be acquired from the gateway by the at least one data consumer.
 Smith, however, teaches that a smart contract may be set up for the purchase of data assets from a buyer to a seller. (Smith: abstract, paragraphs [0052, 64, 78, 80]) Smith further teaches that a smart contract may be set up for the purchase of data assets from a buyer to a seller wherein the smart contract comprises the terms of the agreement. (Smith: abstract, paragraphs [0052, 64, 78, 80])  Smith teaches combining the above elements with the teachings of Irving in view of Elias further in view of Vaughn for the benefit of automatically enforcing obligations by taking input and assigning value to that input through rules set out in the contract which results in information stored in a public ledger in a blockchain to track performance an initiate automatic payments, or asset exchange, when conditions are met. (Smith: paragraph [0064]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Irving in view of Elias further in view of Vaughn to achieve the aforementioned benefits.
As per claim 13, Irving in view of Elias further in view of Vaughn in view of Smith teaches all of the limitations of claim 11, as outlined above, and further teaches:
wherein the one or more smart contract terms define how the at least one data element is to be acquired from the gateway by the at least one data consumer. 
 Smith, however, teaches that a smart contract may be set up for the purchase of data assets from a buyer to a seller wherein the smart contract comprises the terms of the agreement. (Smith: abstract, paragraphs [0052, 64, 78, 80]) The motivation to combine Smith persists.
As per claim 14, Irving in view of Elias further in view of Vaughn in view of Smith teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the one or more smart contract terms provide for how a change to the at least one value computed for the at least one data element is handled.
 Smith, however, teaches that a smart contract may be set up for the purchase of data assets from a buyer to a seller wherein the smart contract comprises the terms of the agreement. (Smith: abstract, paragraphs [0052, 64, 78, 80]) Smith further teaches that the contract may have written into it, a compensating transaction in the form of a margin future which dictates what is to happen if the originally determined value changes. (Smith: paragraph [0079-81] Fig. 5) The motivation to combine Smith persists.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of Martin et. al. (U.S. PG Pub. No. 20170103454; hereinafter "Martin").
As per claim 15, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising the gateway enabling negotiated adjustment of one or more actuator parameters of the at least one sensor through the data acquisition environment.
 Martin, however, teaches that, in addition to paying a fee to receive data regarding an IoT device, a user may also contract for the use and control of the operation of the device itself. (Martin: abstract, paragraph [0037, 74-75, 116, 118, 124], Fig. 6) Thus, Martin teaches the addition of negotiating actuator parameters of the at least one sensor into the contract outlined by Irving in view of Elias further in view of Vaughn. Martin teaches combining the above elements with the teachings of Irving in view of Elias further in view of Vaughn for the benefit of offsetting the costs associated with upgrading IoT devices and sensors. (Martin: paragraph [0037]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Martin with the teachings of Irving in view of Elias further in view of Vaughn to achieve the aforementioned benefits.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of Elias further in view of Vaughn further in view of Vogel et al. (U.S. PG Pub. No. 20080059795; hereinafter "Vogel").
As per claim 24, Irving in view of Elias further in view of Vaughn teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
subjecting the at least one data element to a transformation process upon determining the at least one value exceeds a predetermined threshold value, the transformation process being performed prior to registering the at least one data element to with the data acquisition environment.  
 Irving teaches a gateway in the form of an online marketplace 123 for selling collected data. (Irving: paragraph [0020], Fig. 1) Irving teaches a number of different sensor elements operatively coupled to the client and marketplace which collect data which is valued and then sold via the marketplace. (Irving: paragraph [0037, 45-46, 52-56, 62-63], Fig. 2) Irving further teaches that, when a user submits a request for valuation of their data, the marketplace may obtain, using a data valuation algorithm, a valuation of the data. (Irving: paragraphs [0068, 202-208]) Finally, Irving teaches that the collected data may be stored at the server. (Irving: paragraph [0022]) Irving, however, does not appear to explicitly teach that the data undergoes a transformation process if it is determined that the value exceeds a threshold value.
Vogel, however, teaches that if it is determined that data is "valuable" (a threshold value, since at some point the value of the data crosses into the realm of valuable) it may be encrypted before being stored. (Vogel: paragraph [0042]) Vogel teaches combining the above elements with the teachings of Irving in view of Elias further in view of Vaughn for the benefit of increasing the amount of data that a storage controller can processs, because certain data does not require the encryption process. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vogel with the teachings of Irving in view of Elias further in view of Vaughn to achieve the aforementioned benefits.
As per claim 25, Irving in view of Elias further in view of Vaughn further in view of Vogel teaches all of the limitations of claim 24, as outlined above, and further teaches:
wherein the transformation process includes at least one of encryption and compression of the at least one data element.   
Irving teaches a gateway in the form of an online marketplace 123 for selling collected data. (Irving: paragraph [0020], Fig. 1) Irving teaches a number of different sensor elements operatively coupled to the client and marketplace which collect data which is valued and then sold via the marketplace. (Irving: paragraph [0037, 45-46, 52-56, 62-63], Fig. 2) Irving further teaches that, when a user submits a request for valuation of their data, the marketplace may obtain, using a data valuation algorithm, a valuation of the data. (Irving: paragraphs [0068, 202-208]) Finally, Irving teaches that the collected data may be stored at the server. (Irving: paragraph [0022]) Irving, however, does not appear to explicitly teach that the data undergoes a transformation process in the form of an encryption if it is determined that the value exceeds a threshold value. Vogel, as outlined above, teaches that if it is determined that data is "valuable" (a threshold value, since at some point the value of the data crosses into the realm of valuable) it may be encrypted before being stored. (Vogel: paragraph [0042]) The motivation to combine Vogel persists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628